Title: From James Madison to James Fairlie, 19 June 1802
From: Madison, James
To: Fairlie, James



Sir,
Department of State. 19th. June 1802

In pursuance of an Act of the last Session of Congress, authorising the President of the United States to appoint Commissioners of Bankruptcy in the several districts composing the United States, he has selected yourself together with John Broome, William Edgar, Jonathan Pearsee junr., Daniel D. Tompkins, Nathan Sandford, Abraham G. Lansing, Nicholas V. Quackenbush and Georg Merchant Esquires, to be Commissioners for the District of New York; and I have the pleasure herewith to enclose your commission. I am, very respectfully, Sir, Your obedient servant,
James Madison
 

   
   RC (NjP: Crane Collection). A printed form letter, signed by JM, with date, names, and place supplied in an unidentified hand (indicated here by the use of italics). Enclosure not found. JM’s subsequent letters appointing commissioners of bankruptcy will be omitted.



   
   By section 14 of “An Act to amend the Judicial System of the United States,” 29 Apr. 1802, the power to appoint commissioners of bankruptcy, as delineated in “An Act to establish an uniform System of Bankruptcy throughout the United States,” 4 Apr. 1800, was given to the president of the U.S. (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:19–36, 164).


